Case: 1:20-cv-02134 Document #: 119 Filed: 06/11/20 Page 1 of 1 PageID #:3079

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Anthony Mays, et al.
                              Plaintiff,
v.                                                 Case No.: 1:20−cv−02134
                                                   Honorable Robert W. Gettleman
Dart J Thomas
                              Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, June 11, 2020:


        MINUTE entry before the Honorable M. David Weisman: The Court grants in part
plaintiffs' motion for expedited discovery [115] and orders defendant to permit plaintiffs
to inspect the areas of the Jail identified in their request for inspection within fourteen
days of the date of this order. Enter Order. Mailed notice (ao,)




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
